Title: To John Adams from Joan Derk van der Capellen tot den Pol, 24 December 1780
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John


      
       Monsieur
       Zwol 24 Decembre 1780
      
      J’aurois deja eu le plaisir de repondre de bouche a votre honnorée du 9 de ce mois Si la gelée m’avoit permis de m’embarquer Mardi passé, comme je l’avoir projetté. Je prendrai la liberté d’en Suivre le fil dans celle cÿ.
      Si Gouverneur Pownall peut avoir eu dessein d’allarmer cette Republique et peut etre d’autres Nations il eût été plus prudent de ne pas publier La brochure en François Sans quelque antidote en forme de note Sur les passages les plus dangereux. Vous vous rappellerez, Monsieur, que cela a été mon opinion lorsque j’eus lhonneur de Vous en parler a Amsterdam.
      Pour ce qui est du credit de l’Amerique; j’avois pris la liberté de vous tracer dans ma derniere cumulativement toutes les causes, qui coöperent a Son abaissement actuel. L’invasion de la Georgie et de la Caroline Meridionale; la prise de Charlestown; la perte des fregates Continentales; la defaite de Gates; l’inaction des flottes Combinées de Guichen et de Solano; la Superiorité decidée des Anglois aux Isles et a N: York meme; la defection d’Arnold; le mecontentement de l’armée et la jalousie entre elle et le Corps politique; l’etat toujours fluctuant de Monsieur Necker et l’incertitude de la durée du phenomene d’une bonne administration en France et enfin ce qui est plus que tout cecÿ et que j’avois oublié par megarde d’ajouter a ma precedente, la depreciation monstrueuse des papiers Americains; depreciation qui ne peut qu’aboutir a une banqueroute nationale Si le Congress ne trouve pas le moien de les Sauver par de la monnoie Sonnante. Tout cecÿ, Monsieur, ne sont nullement des Tales. Ce Sont des faits qui influent Sur la Nation en general; qui meme font trembler les Amis de l’Amerique, parmi lesquels j’en connois de tres eclairés, qui apprehendent beaucoup les Suites d’une annihilation totale du cours des papiers. Ils craignent que l’Angleterre ne Saisisse les momens ou l’armée faute de paÿe n’existera plus ou Sera fort affoiblie; ou la Milice pour la meme raison ne Sera pas assemblée en nombre Suffisant; Ils redoutent les troubles, les derangemens, la confusion que doit occasionner une banqueroute nationale dans toutes les Classes du Peuple, et ils tremblent a la perspective, qu’a la fin ce Peuple se lassera de Soutenir une guerre qui entraine avec elle des calamités qu’aucun peuple n’a jamais eprouvées Savoir un manque total despeces et tout ce qui resulte d’une Si terrible Situation. Il en coute moins de verser son Sang pour Sa patrie, que de Souffrir a la longue l’indigence pour l’amour d’Elle. Si le Peuple Americain trouve encore dans Sa vertu et dans Son patriotisme une ressource contre cette epreuve, Surement c’est un Peuple encore unique a cet egard comme il l’est a bien d’autres. Vous concevez, Monsieur, que toutes ces inquietudes ne Sont pas les miennes. C’est la facon dont ma Nation envisage les affaires de l’Amerique que je vous depeins.
      Tout Credit Soit d’un peuple Soit d’un particulier, depend uniquement de deux choses, Savoir de l’opinion que l’on a de la bonne foi de l’emprunteur et de la possibilité ou il se trouve de faire face a ses engagemens. Quant a l’Amerique: le premier article n’est jamais revoqué en doute; mais je Suis mortifié de ne pas pouvoir en dire autant du Second, et je puis vous assurer, Monsieur, que, selon la Nature de la chose, ce ne Sera que par des informations authentiques du veritable état des affaires dans le nouveau Monde que vous reûssirez a persuader les Capitalistes du Vieux de lui preter leur argent. N attendez pas qu’on le fasse par principes. Une telle generosité Surpasseroit les bornes de la vertu du gros des hommes. Cependant je puis vous assurer que la grande pluralité de ma Nation, certainement plus de 4/5 parties aime les Americains et leur Souhaite une bonne reûssite. Etant du Paÿs, parlant sa langue, frequentant toutes les classes de mes concitoÿens, je Suis plus a meme de former un jugement juste la dessus, que ceux, qui Sont privés de ces moiens d’information. Ce n’est que les gens attachés a la Cour que l’on ne gagnera jamais, mais, graces a Dieu, ce ne sont pas les Seuls; ce Sont meme les moindres de ceux de qui l’on a quelque chose a esperer. Je Vous conjure pour cela Monsieur de ne pas donner a vos Seigneurs et Maitres une idée de la Situation des affaires dans ce Paÿs et sur tout de la façon de penser de ses habitans en general, laquelle, a la fin, pourroit ne pas Les trouver justifiée par l’evenement, et occasionner des mesures, qui eloigneroient de plus en plus les deux Republiques faites l’une pour l’autre et que je Souhaiterois ardemment de voir plus en plus S’unir. La votre est dans une violente crise, d’ont en bonne politique avant de se determiner on doit absolument attendre l’issue, qui peut tourner du bon coté. Une guerre avec les Anglois me paroit inevitable. S’ils ne la cherchoient pas ils ne hasarderoient pas de nous pousser a bout par des outrages, qui ne leur sont utiles a rien; que jamais peuple n’a avalé, ni enduré Si longtems que nous avons été contraints de le faire. C’est bien dommage dans ces circonstances que la Saisie des Papiers de Monsieur Laurens a fourni aux Anglois un pretexte Specieux a maletraiter la Republique ou plustot la Ville d’Amsterdam que l’on veut perdre a tout prix et de qui je crains que l’influence de la C——r n’empeche les autres membres de l’E——t de prendre la defence. Mais quoiquil arrive la lumiere peut naitre des tenebres memes. L’Amerique ne peut Se tirer d’affaires Sans notre argent. Il faut donc pour lui favoriser ses interets attendre patiemment et Saisir avec addresse le moment favorable pour l’attraper. Tot ou tard il se presentera, peut etre plus tot que l’on S’ÿ attend. On doit prendre les hommes comme ils Sont.
      J’ai reçu par le Canal de son Exc: John Jaÿ une lettre du gouverneur Livingston du 15 Mars. Elle me renvoie pour des details a la lettre du gouverneur Trumbull (qui paroitra dans peu) et ne contient d’ailleurs aucune nouvelle, n’etant proprement que l’accusation de la reception de la mienne. The Chief difficulty we have now to Struggle with (ce Sont les paroles du Gouverneur) is the depreciation of our currencÿ; but as Congress has lately most assiduously applied to financing I hope theÿ will discover Some waÿ to extricate us out of that perplexitÿ.
      Je crois que jamais Ces papiers ne Seroient tombés Si bas; je crois meme quils se Seroient parfaitement Sousemis, Si, a chaque emission, le Congress avoit pu imposer des taxes proportionelles; dans ce cas les papiers auroient circulé; l’Etat les recevant toujours au juste prix les particuliers n’auroient pas osé ou pû les refuser ce pari, et ces taxes les auroient tour a tour fait rentrer dans la caisse de l’Etat qui par ce moien la auroit pû trouver les nouvelles Sommes d’ont il auroit besoin en empruntant Sous interets les papiers deja en circulation au lieu detre dans la necessité de faire toujours de nouvelles emissions et d’augmenter plus quil ne falloit la quantité de ces papiers. Il y a moins d’argent dans le monde que l’on ne pense. La meme piece se represente et pour ainsi dire se reproduit plusieurs fois et l’Amerique ne me paroit pas avoir besoin de 200 millions de dollars pour Suffire a tous ses objets de guerre ou de Commerce interieur.
      J’assure de mes respects Messrs. Searle, Gillon, Dena et le Gentilhomme que jai eu lhonneur de Voir Souvent chez Vous sans pouvoir me rappeller son nom; et jai lhonneur d’etre avec une profonde Veneration Monsieur en tres grande hate Votre tres humble et tres obeissant serviteur,
      
       C——n de P——l
      
     